Citation Nr: 1232774	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to September 1976.  Reported military reserve service for four years after service is unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic low back disability was not manifest during active service, arthritis was not manifest within the first post-service year, and a present low back disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in June 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claim.  Although at his July 2012 hearing the Veteran discussed private medical treatment he received in the 1990's, he has identified no specific evidence warranting additional VA efforts to assist him in substantiating his claim.  It is significant note that he discussed having received chiropractic treatment and that SSA records obtained by VA include a September 1996 report from L.E.A., D.C., summarizing treatment provided from February 1995 to June 1996.  In correspondence dated in August 2010 the Veteran reported he had no other evidence to provide in support of his claim.  

A March 2012 VA examination report noted the Veteran reported he was not seen by doctors in service after his initial orthopedic evaluation.  Although it was noted he also reported his symptoms had worsened during subsequent military reserve service, there is no indication of any specific injury in service nor that any military reserve treatment or examination reports exist pertinent to the Veteran's claim.  In fact, the March 2012 VA examiner noted a review of the medical records did not include evidence of ongoing pain or back problems and that multiple documents referenced an injury in 1994 related to an occupational injury while unloading a truck.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

The Board notes that in his January 2008 notice of disagreement the Veteran asserted that the December 2007 rating decision finding that a December 14, 1972, service treatment record indicated a four year history of back pain was erroneous.  A review of the service treatment records, however, shows a December 14, 1972, request for an orthopedic consultation included as a reason for the request that the Veteran had a four year history of thoracolumbar back pain without a good history of an acute episode or trauma.  The Board finds no merit to the Veteran's claim, in essence, of a mischaracterization of the evidence by VA.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 


Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).  

VA's General Counsel has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  It was noted that congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law; however, if a superimposed injury or disease occurred, a resulting disability may be service connected.  VAOPGCPREC 82-90 (Jul. 18, 1990). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran's service treatment records show he complained of back problems over three days from December 8, 1972, to December 14, 1972.  A December 14, 1972, report noted physical examination revealed scoliosis with bilateral spasm, tenderness to the vertebral musculature, and a positive straight leg raise sign on the left at 80 degrees with pain in the left thoracolumbar spine area.  The examiner's impression was kyphoscoliosis.  It was noted that the thoracic spine showed moderate compression at T-7 and T-9 with degenerative changes from T-7 to T-10 and that the lumbar spine showed sacralization at L-5 with spina bifida occulta.  The examiner noted the Veteran had marked kyphosis.  The examiner referred the Veteran for an orthopedic consultation and in a December 14, 1972, request noted a four year history of thoracolumbar back pain without a good history of an acute episode or trauma.  The provisional diagnosis provided was epiphysitis versus Marie-Strümpell's disease.

The service department orthopedic examiner noted a full range of motion of the thoracic and lumbar vertebrae with no paravertebral spasm.  There was mild kyphosis without lordosis, scoliosis, or list.  Trendelenberg's testing was negative.  It was noted that a review of the X-ray study revealed no remarkable findings and that the increased density seen in the thoracic region was due to kyphosis, but that there was no evidence of "bamboo spine" seen in ankylosing spondylitis and he was too old for juvenile apophysitis.  It was the opinion of the orthopedic specialist that there was no orthopedic disease.  An impression was provided of muscular pain in a patient with a low pain threshold.  Subsequent treatment records are negative for complaint, treatment, or diagnosis of a low back disorder.  The Veteran's February 1976 separation examination revealed a normal clinical evaluation of the spine.  In his February 1976 report of medical history the Veteran denied having recurrent back pain.  

VA examination in November 1976 revealed no deformities, soft tissue swelling, redness, or increased heat in the joints.  There was no evidence of atrophy or skeletal muscle weakness.  

In his March 2007 application for VA compensation the Veteran asserted that his back was injured repairing aircraft during active service.  In statements and testimony in support of his claim the Veteran reported he had no back problems prior to service and that his back problem would show up on a myelogram but not on an X-ray examination.  In a November 2009 statement he reported he had been born with scoliosis, but that he never had any back problems prior to basic training.  He testified that he had no specific injury in service, but that he recalled a pulling feeling when he carried things and when dragging a heavy fuel hose while refueling aircraft.  He reported that after his initial treatment in service his supervisors had given him easier duties when his back bothered him.  He identified no other treatment for his back problems during service and reported that he had reason to see a doctor during the years after service while he was in school.  He stated he had driven a truck after service and that his work had not really required physical labor.  He denied having any back injuries after service.  

In his September 1996 application for SSA disability benefits the Veteran reported having worked as a mechanic and welder, a freight haul driver, and a carpenter.  He stated his employment had required loading and unloading trucks with lifting and carrying weight up to 85 pounds.  Private treatment records associated with the Veteran's July 1999 SSA disability award included a September 1996 report from L.E.A., D.C., providing diagnoses of lumbosacral/strain and sprain and sciatica.  There was a history of pain to both hips and the low back which started in March 1994 after the Veteran hurt his low back unloading a semi trailer and a previous episode in 1988.  A summary of physical findings from February 1995 to June 1996 was also provided.  It was noted an X-ray study revealed postero-rotary subluxation of the fourth lumbar vertebra.  A September 1996 disability determination examination noted the Veteran had pain in the back which radiated down the right leg since March 1994.  The examiner's initial impression was probable herniated disc disease.  An examination revealed a normal lordotic curve.  

A March 2000 private medical statement from P.G.R., M.D., F.A.C.S., noted the Veteran had been last seen in September 1997 for a work-related injury sustained in March 1994.  It was noted that magnetic resonance imaging (MRI) scan, myelogram, and computerized tomography (CT) demonstrated mild defects at L4-5 with bulging disks at L4-5 and L5-S1.  In an April 2000 statement Dr. P.G.R. noted the Veteran had been initially referred for a worker's compensation evaluation and that he had apparently injured himself on the job in March 1994 while unloading semi trailers.  A diagnosis was provided of lumbar radiculitis with severely degenerative disk and neural foraminal stenosis at L4-5 and L5-S1.  

VA examination in March 2012 included a diagnosis of degeneration of the lumbar spine or lumbosacral intervertebral disc disease.  The examiner noted service treatment records supported the Veteran's report of back problems during basic training, but that the orthopedic service examiner found no relevant back disorder.  It was further noted that the Veteran reported have experienced recurrent problems with back pain and pain down the posterior right leg while working on the flight line dragging fueling hoses.  The examiner noted motion limited due to pain and guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spine contour.  It was the examiner's opinion that the Veteran's current back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided for the opinion included that the documented medical evidence did not support the Veteran's contention that his back pain was significant or persistent, that his initial claim for VA compensation in October 1976 noted complaints only of headaches and hearing loss, that he had documented post-service employment until 1995 as a truck driver/welder which required back stamina and usage, and that chiropractic care notes indicated he was seen briefly in 1988 for his back and that he hurt his back significantly in 1994 while unloading a truck.  The examiner further noted that the vast amount of the evidence showed no significant disability related the Veteran's complaints of back pain in service and supported that the event in 1994 was the significant cause of the Veteran's back problems.

Based upon the evidence of record, the Board finds that a chronic low back disability was not manifest during active service, that arthritis was not manifest within the first post-service year, and that a present low back disability is not shown to have developed as a result of an established event, injury, or disease during active service.  Although service treatment records show a service department examiner provided a diagnosis of kyphoscoliosis and interpreted an X-ray study as indicative of degenerative changes at T-7 to T-10, upon referral from that examiner an orthopedic specialist found mild kyphosis with no scoliosis, no remarkable findings upon X-ray study, and no orthopedic disease.  The diagnosis was, in essence, changed to muscular pain in a patient with a low pain threshold.  The March 2012 VA examiner is shown to have referenced the orthopedic specialist's findings and to have adequately considered all of the evidence of record.  The provided medical opinion as to etiology is persuasive.  

The Board also finds there is no evidence that mild kyphosis noted upon orthopedic examination during active service represented the onset or aggravation of a back defect or disease.  The Court has defined kyphosis as an abnormal backward curvature of the spine.  See Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  The March 2012 VA examiner's opinion is unequivocal that the vast amount of the evidence showed no significant disability related to the Veteran's complaints of back pain in service.  Although there is evidence of his having complained of back pain in service, the Veteran's statements as to having pain or problems more severe than indicated by the available service treatment reports or having had continuing symptoms after 1972 are found to be not credible.  These statements are clearly inconsistent with the clinical medical findings upon separation examination in February 1976, with the Veteran's report of medical history in February 1976 in which he denied having recurrent back pain, with the findings upon VA examination in November 1976, and with private medical reports indicating the onset of symptoms related to a March 1994 occupational injury.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements, to the extent they are found to be credible, are at most, conclusory assertions of a nexus between his complaints of back pain in service and his current low back disabilities.  As questions of such a relationship are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In the absence of competent evidence demonstrating a chronic back disorder was incurred or aggravated during or as a result of active service, the Board finds the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


